Citation Nr: 0431833	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  03-25 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased disability rating for service-
connected bilateral hearing loss, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The record reflects that a motion to advance this case on the 
docket was filed on the veteran's behalf by his accredited 
representative in November 2004.  Taking into consideration 
the veteran's advanced age, his motion for advancement on the 
docket was granted.  See 38 C.F.R. § 20.900(c) (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Reasons for remand

Medical evidence 

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz).  See 
38 C.F.R. §§ 4.85, 4.86 (2004).  

In an April 2003 statement, Dr. R.D. Jr. reported seeing the 
veteran for sensorineural hearing loss.  Dr. D. stated that 
an audiogram showed the veteran to have hearing "at a 65 
decibel level in the right ear and 70 decibel level in the 
left ear with 92% discrimination bilaterally at a 90-95 
decibel presentation level."  However, Dr. D. did not report 
puretone thresholds at 1000, 2000, 3000, and 4000 Hertz.  
This information is required to properly evaluate the 
veteran's disability.  

In his February 2004 statement, the veteran's representative 
indicated that the veteran had undergone numerous 
audiological examinations at the VA Medical Center (VAMC) in 
Oklahoma City, Oklahoma and requested that these records be 
obtained.  The Board notes that the only recent outpatient 
treatment records from the Oklahoma City VAMC, dated from 
September 2001 to September 2002, associated with the claims 
file do not reflect any audiological testing.  Accordingly, 
the VAMC should be contacted in order to secure any pertinent 
examination and/or treatment records.    

VA examination

The record shows that the veteran was previously examined by 
VA in October 2002, more than two years ago at this point.  
The Board notes that the veteran's representative has 
requested that a more current examination be obtained.  
Curiously, in the very next paragraph the representative 
asked that the case not be remanded.  See Statement of 
Accredited Representative in Appealed Case, dated February 
17, 2004, pg. 2.  

In any event, the report of the 2002 VA examination does not 
on its face appear to reflect any inadequacies in the 
evaluation of the veteran's service-connected bilateral 
hearing loss.  Nor does it appear that the veteran or his 
representative are specifically contending that the service-
connected disability has worsened.  
The Board will therefore not require that an examination be 
performed, but instead request the agency of original 
jurisdiction to evaluate the evidentiary record after the 
above development has been completed and schedule an 
examination if it is deemed to be necessary at that time.  
See 38 C.F.R. § 3.159 (2004); see also Allday v. Brown, 7 
Vet. App. 517, 526 (1995) [where record does not adequately 
reveal current state of claimant's disability, fulfillment of 
duty to assist requires contemporaneous medical examination, 
particularly if there is no additional medical evidence which 
adequately addresses the level of impairment since previous 
examination].

Accordingly, this case is REMANDED to Veterans Benefits 
Administration (VBA) for the following action:

1.  After securing the necessary 
authorization, VBA should contact Dr. 
R.D. Jr. and request copies of all 
records associated with the April 2003 
evaluation of the veteran, in particular, 
the results of puretone audiometry tests 
showing the puretone threshold at 1000, 
2000, 3000, and 4000 Hertz and speech 
recognition scores for both ears.  If 
such information is unavailable, it 
should be so noted in the record.  VBA 
should also obtain all records pertaining 
to the veteran from the Oklahoma City 
VAMC since September 2002.  

2.  If deemed to be necessary by the 
state of the record at the time, VBA 
should schedule the veteran for a VA 
audiological examination to determine the 
current severity of his bilateral hearing 
loss.  

3.  Thereafter, VBA should readjudicate 
the issue on appeal.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and be given an appropriate 
opportunity to respond.

The purpose of this REMAND is to obtain additional evidence 
and to ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




